DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Chandhoke et al PN 2012/0030495.
In regards to claims 1:  Chandhoke et al teaches a method comprising: determining a first offset (“difference” Abstract “The device determines a difference between the device's associated second counter and the first counter” Para [0011]) of a time stamp (Para [0122]) counter (TSC) for a first central processing unit (devices “second counter” compared to masters “first counter” Para [0011]) (CPU) (processor Para [0090][0137]) node relative to a master timer (“first counter associated with a master” Abstract), wherein the master timer is provided by a separate device (master/host figure 6); determining a second offset (each device of the plurality of devices determine its own difference)  of a TSC for a second CPU node (processor) relative to the master timer; adjusting the TSC for a first CPU node based on the first offset (Para [0012][0122][0129][0138]); and adjusting the TSC for a second CPU node based on the second offset (Para [0012][0122][0129][0138]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al PN 2012/0030495 on view of Kasichainula PN 2019/0045475.
In regards to claim 2:  Chandhoke et al only teaches the master and slaves being “functional units” which are devices with a processor and memory.  Chandhoke et al does not teach the specific claimed functional units.  Kasichainula teaches synchronization including a network interface controller including sampling its internal time and network time on its NIC.  It would have been obvious to have the master functional unit be a NIC providing network time because this would have prevented limiting the types of functional units.
In regards to claims 8, 12: Chandhoke et al teaches a method comprising: determining a first offset (“difference” Abstract “The device determines a difference between the device's associated second counter and the first counter” Para [0011]) of a time stamp (Para [0122]) counter (TSC) for a first central processing unit (devices “second counter” compared to masters “first counter” Para [0011]) (CPU) (processor Para [0090][0137]) node relative to a master timer (“first counter associated with a master” Abstract), wherein the master timer is provided by a separate device (master/host figure 6); determining a second offset (each device of the plurality 
In regards to claims 9-10:  Chandhoke et al teaches reading the masters counter and determining the difference based on the slave counters and the master counter.
In regards to claim 11:  Kasichainula teaches virtualized hardware (Para [0067]) Chandhoke et al teaches virtual devices (Para [0052).
In regards to claim 13:  Chandhoke et al teaches the master can be a host.
In regards to claims 14, 16:  Kasichainula teaches the timestamp is based on a network source.
In regards to claim 15:  Kasichainula teaches the time stamp may be based on IEEE 1588 (Para [0019]) or GPS (Para [0052]).
In regards to claim 17-18:  Chandhoke et al teaches the clocks are “implemented by some form of oscillator” (Para [0124]). “some form of oscillator” would include crystal oscillators and multivibrators (multivibrators are not as accurate and cannot oscillate at the frequencies of crystal oscillators).   Chandhoke et al however does not expressly state the oscillator is a crystal .

Claim 3-4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al PN 2012/0030495 on view of Rai et al PN 2010/0103781.
In regards to claims 3-4, 19:  Chandhoke et al only teaches reading the masters time counter as opposed to sending the timestamp to master then the master sending its timestamp back.  Rai et al teaches providing a copy of the TSC to the separate device (202 slave node sends time message to master node); determining a master time stamp when the copy of the TSC is received (204 master node receives message and inserts master receive time into message and sends back to slave); providing the master time stamp and the copy of the TSC to the first CPU node (204 sends message back to slave); and the first CPU node determining the first offset (210 computes time delay and compute Delta – delta is the oddest) based, at least, in part on the master time stamp and the copy of the TSC (“master receive time – slave send time – (time delay/2) based on the first offset (Delta); and adjusting the TSC for a second CPU node based on the second offset (steps 216-220).  It would have been obvious to include sending the slave timestamp and inserting the master timestamp when the slave time stamp is received because this would have compensated for propagation delay between the master and slave.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al PN 2012/0030495.
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandhoke et al PN 2012/0030495 on view of Rai et al PN 2010/0103781 as applied to claim 19 above, and further in view of Kasichainula PN 2019/0045475.
In regards to claim 20:  Chandhoke et al teaches a method comprising: determining a first offset (“difference” Abstract “The device determines a difference between the device's associated second counter and the first counter” Para [0011]) of a time stamp (Para [0122]) counter (TSC) for a first central processing unit (devices “second counter” compared to masters “first counter” Para [0011]) (CPU) (processor Para [0090][0137]) node relative to a master timer (“first counter associated with a master” Abstract), wherein the master timer is provided by a separate device (master/host figure 6); determining a second offset (each device of the plurality of devices determine its own difference)  of a TSC for a second CPU node (processor) relative to the master timer; adjusting the TSC for a first CPU node based on the first offset (Para [0012][0122][0129][0138]); and adjusting the TSC for a second CPU node based on the second offset (Para [0012][0122][0129][0138]).  Chandhoke et al only teaches the master and slaves being “functional units” which are devices with a processor and memory.  Chandhoke et al does not teach the specific claimed functional units (i.e. an accelerator).  Applicants specification states a NIC is an accelerator.  Kasichainula teaches synchronization including a network interface controller including sampling its internal time and network time on its NIC.  It would have been obvious to have the master functional unit be a NIC providing network time because this would have prevented limiting the types of functional units.  Kasichainula teaches the time stamp may be based on IEEE 1588 (Para [0019]) or GPS (Para [0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The examiner is also citing Takehara PN 2013/0318390 as opposed to Chandhoke et al where each slave calculates the difference between the master counter and the slave counter here the master calculates the difference between the master counter and each of the slave counters (Figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187